NOT FOR PUBLICATION WITHOUT THE
                                 APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the internet, this
               opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                          SUPERIOR COURT OF NEW JERSEY
                                                          APPELLATE DIVISION
                                                          DOCKET NO. A-0552-21

JENNIFER FAMULARO,

          Plaintiff-Respondent,

v.

HAMILTON HIGH SCHOOL
WEST, HAMILTON TOWNSHIP
SCHOOL DISTRICT,
HAMILTON TOWNSHIP
BOARD OF EDUCATION,
ANNA POTAVIN, BRYAN
ROGERS, CARLA
GUGLIELMELLI, and MARK
PIENCIAK,

      Defendants-Appellants.
______________________________

                   Submitted January 19, 2022 – Decided January 27, 2022

                   Before Judges Fisher and DeAlmeida.

                   On appeal from an interlocutory order of the Superior
                   Court of New Jersey, Law Division, Mercer County,
                   Docket No. L-1389-19.

                   Lenox, Socey, Formidoni, Giordano, Lang, Carrigg &
                   Casey, LLC, attorneys for appellants (Patrick F.
             Carrigg and Stephanie J. Viola, on the brief).

             Greg Prosmushkin, attorney for respondent.

PER CURIAM

      We were advised prior to argument that the matter was amicably adjusted, and

the parties have stipulated to the dismissal of this appeal. Accordingly, the appeal is

dismissed with prejudice and without costs.
2   A-0552-21